DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-3, 6, 8, 10-12, 15, 17, 19-20, 22, 24, 26 and 28. Claims 1, 10, 19 and 20 have been amended. Claims 3, 6, 8, 12, 15, and 17 have been cancelled. New claims 29-32 have been added. Accordingly, claims 1-2, 10-11, 19-20, 22, 24, 26 and 28-32 are pending in the current application.
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 10-11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20150195562 A1) in view of Lee (US 20200186805 A1)
Regarding Claim 1, Li et al. teaches an encoder that encodes video (Figure 2, Element 20), the encoder comprising:
Circuitry (Figure 2; Paragraph 48); and
memory, wherein, using the memory (Figure 2, Element 38), the circuitry:
determines whether a motion vector (MV) precision for a current block is fixed using first selection information of neighboring blocks that have been processed and are neighboring the current block (Paragraphs 111-115; Paragraph 144, “For a current block being coded, video decoder 30 locates one or more neighboring blocks (246). Video decoder 30 determines a property of the one or more neighboring blocks (248). Based on the property of the one or more neighboring blocks, video decoder 30 determines a motion vector precision for a motion vector (250). Video decoder 30 codes the current block using the motion vector with the determined motion vector precision.”);
when the MV precision is fixed, (i) determines a first motion vector having fixed MV precision, and (ii) encodes the first selection information into a bitstream in accordance with the determined first motion vector (Paragraphs 111-115; Paragraph 144, “For a current block being coded, video decoder 30 locates one or more neighboring blocks (246). Video decoder 30 determines a property of the one or more neighboring blocks (248). Based on the property of the one or more neighboring blocks, video decoder 30 determines a motion vector precision for a motion vector (250). Video decoder 30 codes the current block using the motion vector with the determined motion vector precision.”); and
when the MV precision is not fixed (i) selects a first MV precision from among selectable MV precisions by comparing costs that are calculated based on each of the selectable MV precisions (ii) determines a second motion vector having the selected first MV precision and, (iii) encodes first selection information into the bitstream in accordance with the determined second motion vector and (Paragraphs 67-70; Paragraphs 71-75; the selection is clearly made between two motion vector precision modes, one-eighth-pixel or one-quarter-pixel and based on a comparison of error and rate-distortion compared to a bit budget, which is an analysis of cost).
However, Li et al. does not explicitly teach determining whether a motion vector (MV) precision for a current block is fixed by (i) obtaining a motion vector (MV) value for each of neighboring blocks that have been processed and are neighboring the current block and (ii) determining the MV precision is fixed when a number of identical MV values from among the obtained MV values of the neighboring blocks is greater than or equal to a threshold value.
Lee, however, teaches determining whether a motion vector (MV) precision for a current block is fixed by (i) obtaining a motion vector (MV) value for each of neighboring blocks that have been processed and are neighboring the current block and (ii) determining the MV precision is fixed when a number of identical MV values from among the obtained MV values of the neighboring blocks is greater than or equal to a threshold value (Paragraphs 332-335; Paragraphs 339-342).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoder of Li et al. to include the threshold comparison of motion vector values as in Lee above, in order to enhance the efficiency of a video signal (See Lee Paragraphs 33-36)
Regarding Claim 2, Li et al. and Lee teach the encoder according to claim 1, Li et al. further teaches wherein when the MV precision is fixed, the MV precision is fixed as a finest MV precision among the selectable MV precisions (Paragraphs 67-70; Paragraphs 111-115; Paragraph 144, “For a current block being coded, video decoder 30 locates one or more neighboring blocks (246). Video decoder 30 determines a property of the one or more neighboring blocks (248). Based on the property of the one or more neighboring blocks, video decoder 30 determines a motion vector precision for a motion vector (250). Video decoder 30 codes the current block using the motion vector with the determined motion vector precision.”, as per the requirements of claim 1, the MV precision in the fixed mode is based on the precision of the neighboring blocks, thus if the neighboring blocks are coded in the finest precision, the current block may be as well).
Regarding Claim 3, Li et al. and Lee teach the encoder according to claim 1, Li et al. further teaches wherein the circuitry determines whether the MV precision is fixed using MV values assigned to each of the neighboring blocks as the information of the neighboring blocks (Paragraphs 67-75; Paragraphs 92-94; Paragraphs 111-115; Paragraph 144, “For a current block being coded, video decoder 30 locates one or more neighboring blocks (246). Video decoder 30 determines a property of the one or more neighboring blocks (248). Based on the property of the one or more neighboring blocks, video decoder 30 determines a motion vector precision for a motion vector (250). Video decoder 30 codes the current block using the motion vector with the determined motion vector precision.”).
Regarding Claim 6, Li et al. and Lee teach the encoder according to claim 1, Li et al. further teaches wherein the circuitry determines whether the MV precision is fixed using MV difference values assigned to each of the neighboring blocks as the information of the neighboring blocks (Paragraphs 67-75; Paragraphs 92-94; Paragraphs 111-115; Paragraph 144, “For a current block being coded, video decoder 30 locates one or more neighboring blocks (246). Video decoder 30 determines a property of the one or more neighboring blocks (248). Based on the property of the one or more neighboring blocks, video decoder 30 determines a motion vector precision for a motion vector (250). Video decoder 30 codes the current block using the motion vector with the determined motion vector precision.”)
Regarding Claim 8, Li et al. and Lee teach the encoder according to claim 1, Li et al. further teaches wherein the circuitry determines whether the MV precision is fixed using information indicating whether a prediction process has been performed on the neighboring blocks in merge mode as the first selection information of the neighboring blocks (Paragraphs 67-75; Paragraphs 81-82; Paragraphs 111-115; Paragraph 144, “For a current block being coded, video decoder 30 locates one or more neighboring blocks (246). Video decoder 30 determines a property of the one or more neighboring blocks (248). Based on the property of the one or more neighboring blocks, video decoder 30 determines a motion vector precision for a motion vector (250). Video decoder 30 codes the current block using the motion vector with the determined motion vector precision.”).
Claims 10-18 are drawn to a decoder that performs the inverse operations of the encoder claimed in claims 1-9 these claims have limitations similar to the limitations as discussed above, and are performed in inverse. Li et al. teaches such a decoder that decodes a bitstream into video in Paragraph 62. Thus, these claims are met using the same reasons of anticipation as used above.
Claims 19-20 are drawn to the method of using corresponding apparatus claims 1, 10, and have similar limitations and are therefore rejected using the same reasons of anticipation as discussed above. 
Claims 22, 24, 26, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20150195562 A1) in view of Lee (US 20200186805 A1) and further in view of Moon et al. (US 20190149836 A1).
Regarding Claim 22, Li et al. and Lee teach the encoder according to claim 1, however, neither of Li et al. and Lee explicitly teach that wherein the selectable MV precisions include three or more selectable MV precisions.
However, Moon et al. teaches that the selectable MV precisions include three or more selectable MV precisions (Paragraphs 369-377)
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the precision based encoding of Li et al. as modified by Lee above to include the more MV precisions as taught in Moon et al. above, in order to improve motion information (See Moon et al. Paragraph 368).
Regarding Claim 29, Li et al. and Lee teach the encoder according to claim 1, Li et al. however, does not explicitly teach that the MV precision is a pixel unit precision include three or more selectable MV precisions, and the MV value for each of the neighboring blocks is obtained by adding a MV predictor value and a MV difference value for the neighboring block.
Lee et al., however, teaches that the MV value for each of the neighboring blocks is obtained by adding a MV predictor value and a MV difference value for the neighboring block (Paragraphs 332-335; Paragraphs 339-342).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the encoder of Li et al. to include the threshold comparison of motion vector values as in Lee above, in order to enhance the efficiency of a video signal (See Lee Paragraphs 33-36).
However, neither of Li et al. and Lee explicitly teach that the MV precision is a pixel unit precision include three or more selectable MV precisions.
Moon et al., however, teaches that the MV precision is a pixel unit precision include three or more selectable MV precisions (Paragraphs 369-377).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the precision based encoding of Li et al. as modified by Lee above to include the more MV precisions as taught in Moon et al. above, in order to improve motion information (See Moon et al. Paragraph 368).
Claims 24 and 30 are drawn to the decoder that performs the inverse operations of the encoder claimed in claim 22 and 29, and have limitations similar to the limitations as discussed above, and are performed in inverse. Li et al. teaches such a decoder that decodes a bitstream into video in Paragraph 62. Thus, these claims are met using the same reasons of obviousness as used above.
Claims 26, 28, and 31-32 are drawn to the method of using corresponding apparatus claims 22, 24, and 29-30 and have similar limitations and are therefore rejected using the same reasons of obviousness as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483